UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1124



LISA A. WOLFF,

                                              Plaintiff - Appellant,

          versus


NORTHROP GRUMMAN SYSTEMS CORPORATION,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-02-3932-WDQ)


Submitted:   August 30, 2004            Decided:   September 30, 2004


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald McGlenn Cherry, LAW OFFICES OF RONALD M. CHERRY, Towson,
Maryland, for Appellant. James J. Kelley, II, Christine B. Cox,
MORGAN, LEWIS & BOCKIUS, L.L.P., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lisa    A.   Wolff   appeals    the   district   court’s   orders

granting summary judgment to the Defendant and denying her Fed. R.

Civ. P. 59(e) motion for reconsideration in her Title VII action.

Wolff asserts the district court erred in ruling she failed to show

more than a scintilla of evidence supporting her sexual harassment

claim or that a reasonable jury could return a verdict in her

favor.    We conclude the district court did not err in this

determination or abuse its discretion in denying Wolff’s motion and

affirm.

           This Court reviews a district court’s grant of summary

judgment de novo.       Higgins v. E.I. DuPont de Nemours & Co., 863

F.2d 1162, 1167 (4th Cir. 1988).          Summary judgment is proper “if

the   pleadings,    depositions,    answers      to   interrogatories,    and

admissions on file, together with affidavits, if any, show that

there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.”              Fed.

R. Civ. P. 56(c); see Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).   The Court construes the evidence and draws all reasonable

inferences in the light most favorable to the non-movant.                 See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

           A Rule 59(e) motion should be granted only in one of

three circumstances:     “(1) to accommodate an intervening change in

controlling law; (2) to account for new evidence not available at


                                   - 2 -
trial; or (3) to correct a clear error of law or prevent manifest

injustice.” Pacific Life Ins. Co. v. American Nat’l Fire Ins. Co.,

148 F.3d 396, 403 (4th Cir. 1998).          This Court reviews the denial

of a Rule 59(e) motion for an abuse of discretion.                 Brown v.

French, 147 F.3d 307, 310 (4th Cir. 1998).

             To establish a Title VII claim for sexual harassment, a

plaintiff must prove that the offending conduct (1) was unwelcome,

(2) was based on her sex, (3) was sufficiently severe or pervasive

to alter the conditions of her employment and create an abusive

work    environment,    and   (4)   was     imputable   to   her   employer.

Ocheltree v. Scollon Productions, Inc., 335 F.3d 325, 331 (4th Cir.

2003) (en banc), cert. denied, 124 S. Ct. 1406, 1411 (2004).

“[W]orkplace harassment . . . is [not] automatically discrimination

because of sex merely because the words used have sexual content or

connotations.    ‘The critical issue . . . is whether members of one

sex    are   exposed   to   disadvantageous     terms   or   conditions   of

employment to which members of the other sex are not exposed.’”

Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998)

(quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 25 (1993)).

             Wolff alleged that her supervisor’s use of profanity at

a meeting to describe her work and the work of her business unit

evidenced discrimination based on her sex and was sufficiently

severe to alter the conditions of her employment.            However, it was

undisputed the supervisor used profanity not only when addressing


                                    - 3 -
Wolff but also when addressing the men at the meeting and that he

was describing his dissatisfaction on work-related issues.      We

agree with the district court that based on Wolff’s evidence, no

reasonable trier of fact could reasonably find discrimination

against Wolff on account of her sex or that her supervisor’s

conduct was sufficiently severe to alter the conditions of her

employment.   Accordingly, we affirm both district court orders.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 4 -